Citation Nr: 1008611	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's private medical treatment from March 
21, 2006, to March 31, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 decision of the Department of 
Veterans Affairs (VA), Medical Center in Tampa, Florida, 
which granted part of the Veteran's claim for reimbursement 
of unauthorized medical expenses, but denied reimbursement 
for the period from March 21, 2006, to March 31, 2006.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida, 
in December 2009, to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The central issue in this case is whether the Veteran's 
treatment at a private medical facility from March 21, 2006, 
to March 31, 2006, met the requirements for reimbursement.  
Specifically, the remaining question is whether in fact the 
Veteran was stable on March 20, 2006, such that he could have 
been transferred to a VA facility.

An April 2008 rating decision found that the Veteran was 
stable as of March 20, 2006, and could have been moved as of 
that time; however, the opinion that decision was based on 
does not give a basis for the reason the Veteran was stable 
as of that date, nor does it discuss what impact the fact 
that the Veteran required a cardiac catheterization on March 
23, 2006, for a diagnosis of congestive heart failure and 
non-Q wave myocardial infarction, may have on the question of 
whether the Veteran was in fact stable enough to be 
transferred three days prior to this time.  

Medical determinations, such as determinations of the need 
for, and appropriateness of, specific types of medical care 
and treatment for an individual, are not adjudicative matters 
and are beyond the scope of the Board's jurisdiction.  While 
a medical opinion was previously obtained for this claim, the 
Board does not find, as cited above, that this opinion 
adequately addressed all the relevant medical evidence of 
record.  Therefore, the Board finds that it must remand this 
claim in order that a further medical opinion might be 
obtained, which addresses the veteran's cardiac 
catheterization on March 23, 2006, and which specifically 
determines whether the Veteran was stable at any time from 
March 21, 2006, and March 31, 2006, and if so, provides 
adequate reasons and bases for that finding.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining all required releases, have 
all available medical evidence pertaining to the 
Veteran's hospitalization in March 2006 associated 
with the Veteran's claims file.

2.  Have the medical evidence of record pertaining to 
the Veteran's 
March 2006 treatment reviewed by a physician.  
For the period from March 21, 2006, to March 
31, 2006, have the physician offer an opinion 
as to whether the Veteran was stable at any 
point during that time, such that he could 
have been transferred to a VA facility.  A 
review of all the evidence is required.  A 
rationale for any opinion offered is 
requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
clams file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



